Citation Nr: 1527992	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy.

2.  Entitlement to service connection for depression as secondary to gynecological disability.

3.  Entitlement to service connection for left forefinger disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A November 2011 rating decision denied service connection for depression and menorrhagia, uterine fibroids and total abdominal hysterectomy.  In a subsequent November 2011 statement the Veteran requested reconsideration of her claims.  In a December 2011 claim form (VA Form 21-526EZ) the Veteran filed claims for service connection for, among other issues, chronic dysmenorrhea, menorrhagia, and left forefinger scar/pain.  In a December 2011 rating decision the RO denied service connection for left forefinger scar/pain.  In a January 2012 letter the Veteran was informed that there were no grounds for reconsideration of her claims for menorrhagia, uterine fibroids, total abdominal hysterectomy and for depression.  In March 2012 the Veteran submitted additional private medical evidence and subsequently in a March 2012 rating decision the RO denied the Veteran's claim of entitlement to service connection for depression, left forefinger scar/pain, and menorrhagia, uterine fibroids, and total abdominal hysterectomy.  In a May 2012 rating decision the RO again denied the Veteran's claim of entitlement to service connection for menorrhagia, uterine fibroids, total abdominal hysterectomy.  In April 2012 the Veteran filed a notice of disagreement and in November 2013 a statement of the case was issued.  The statement of the case notes that the March 2012 rating decision is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service connection for a gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy, the Board notes that the Veteran has undergone VA examinations in September 2011, November 2011, and October 2013.  The September 2011 VA examiner did not provide any opinion as to the etiology of any currently present gynecological disability.  The November 2011 VA examiner opined that it is less likely than not that menorrhagia in 1974 led to uterine fibroids and the need for hysterectomy more than 20 years later without medical evidence to show treatment or evaluation for persistent menorrhagia in the years between 1974 and 1996.  The October 2013 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that while the patient had abnormal bleeding in 1974 and 1976, the problems with persistent abnormal uterine bleeding leading to hysterectomy started sometime in 1995 and 1996.  During 1976 to 1995 the Veteran had heavy menses but this was controlled with the use of birth control pills.  The partial hysterectomy was performed for the condition of persistent abnormal uterine bleeding due to fibroids in 1996.  The examiner stated that fibroids are the most common benign pelvic tumors among women in reproductive age and have clear etiology without any link to environmental or occupational exposure.  The Veteran's risk factors for developing fibroids include nulliparity and African American race, as well as family history (sister) of fibroids.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinions are based upon an inaccurate factual premise in that neither opinion takes into account the Veteran's lay contentions that she continued to have excessive and bleeding after service and this was not controlled by birth control pills.  She indicated in her January 2014 VA form 9 that these symptoms, as well as lengthy menstrual cycles (up to two weeks at a time) started during active service and continued after discharge.  Moreover, the October 2013 VA examiner incorrectly noted in the rationale of the opinion that the Veteran had a partial hysterectomy.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale based upon the Veteran's lay contentions.

The Board finds that the issue of entitlement to service connection for depression as secondary to a gynecological disability is inextricably intertwined with the issue of entitlement to service connection for a gynecological disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be deferred pending development and readjudication of the issue of entitlement to service connection for a gynecological disability.

With regard to the issue of entitlement to service connection for left forefinger disability, the Board notes that service treatment records dated in November 1975 reflect that the Veteran injured his left finger.  X-rays were negative.  While current treatment records do not reflect a current diagnosis, the Veteran has indicated in her April 2012, that she has experienced left forefinger symptoms ever since service.  Based upon this information, the Board finds that a VA examination should be scheduled to determine the nature and etiology of any currently present left forefinger disability.  

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to include a copy of this remand to the October 2013 VA gynecological examiner in order to ascertain the nature and etiology of her gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy.  The examiner is requested to review the claims file, to specifically include Veteran's January 2014 lay statement that she has had ongoing symptoms since service which were not controlled by birth control pills.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner must address the Veteran's lay contentions that he has had excessive bleeding and cramping ever since service and that such symptoms were not controlled by birth control pills.  In this regard, for the limited purposes of this examination, the examiner should consider as credible the Veteran's account of having experienced ongoing symptoms of excessive bleeding and cramping since service, which was not controlled through the use of birth control pills.  

A complete rationale should be provided for each opinion expressed..  

If the October 2013 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that a new VA examination is necessary, one should be scheduled.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left forefinger disability.  The examiner should provide a diagnosis of all current disabilities of the left forefinger.  The examiner should opine as to whether any currently diagnosed back disability is at least as likely as not (50 percent or greater) related to military service.

In providing such opinion, the examiner should discuss the November 1975 service treatment record noting injury to the left finger as well as the Veteran's statements (in her April 2012 notice of disagreement) that she has had ongoing left forefinger pain and stiffness since service.  

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed. 

All opinions expressed should be accompanied by complete rationales.

3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




